Citation Nr: 0204385	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The propriety of an initial 40 percent rating assigned 
from March 19, 1993, and a 60 percent rating assigned from 
October 27, 1999, for traumatic arthritis and disc disease 
with retrolisthesis, L2-L3.

2.  The propriety of an initial 20 percent rating for 
residuals of fracture to the dorsal (thoracic) spine, D11, 
from March 19, 1993.

3.  Entitlement to an effective date earlier than March 19, 
1993 for the award of service connection for traumatic 
arthritis and disc disease with retrolisthesis, L2-L3 and 
residuals of fracture to the dorsal (thoracic) spine, D11.

(The issue of entitlement to an increased disability 
evaluation for psychoneurosis, hypochondriasis currently 
evaluated as 10 percent disabling, will be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1943.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in April and December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

By way of history, the Board notes that following an 
unappealed June 1946 rating decision that denied the 
veteran's original claim for service connection for a back 
disorder, the veteran attempted to reopen his claim on 
several occasions.  In March 1993, the RO again denied the 
veteran's petition to reopen; however, in an August 1999 
decision, the Board found that evidence submitted since the 
most recent RO decision in December 1986 was new and 
material.  The claim was reopened and remanded to the RO for 
further development.  

In June 1999, the veteran submitted a notice of disagreement 
with the April 1999 decision, which denied entitlement to an 
increased disability evaluation for his psychoneurosis.  
Thereafter, in a December 1999 rating action, the RO granted 
service connection for traumatic arthritis and disc disease 
with retrolisthesis, L2-L3.  The RO assigned an initial 40 
percent disability evaluation from March 19, 1993, and a 60 
percent evaluation from October 27, 1999.  The RO also 
granted service connection and assigned a 20 percent 
evaluation for residuals of a fracture of the dorsal spine, 
from March 19, 1993.  In January 2000, a statement of the 
case was issued which addressed the issue of entitlement to 
an increased disability evaluation for psychoneurosis.  In 
February 2000, the veteran submitted a VA Form 9, substantive 
appeal which perfected his appeal for an increased rating for 
psychoneurosis and served as a notice of disagreement with 
the December 1999 RO decision contesting both the effective 
date for the grant of service connection as well as the 
ratings for the back disabilities.  In March 2000, the RO 
issued a statement of the case addressing the claim of 
entitlement to an effective date earlier than March 19, 1993 
for the grant of service connection for the veteran's back 
disabilities; the claim for ratings in excess of 40 percent 
from March 19, 1993 and 60 percent from October 27, 1999, for 
traumatic arthritis and disc disease of the lumbar spine; and 
the claim for an initial rating in excess of 20 percent for 
residuals of a fracture of the dorsal (thoracic) spine at 
D11.  In April 2000, the veteran perfected his appeal with 
regard to these issues.  

In September 2001, the veteran provided testimony at a 
hearing before the undersigned Member of the Board.  A copy 
of the transcript is of record.

In light of the distinction between claims for increased 
evaluations and claims for higher initial evaluations 
following grants of service connection, noted by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Board has 
recharacterized the issues involving the evaluations for 
service-connected thoracic and lumbar spine disabilities as 
on the title page of this decision.  

The Board's decision on the claims for higher evaluations for 
lumbar spine and thoracic spine disabilities, as well as the 
claim for an earlier effective date, is set forth below.  
However, the Board is undertaking additional development on 
the issue of entitlement to an increased disability 
evaluation for psychoneurosis, hypochondriasis, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  Between May 19, 1993 and October 14, 1999, the veteran's 
service-connected lumbar spine disability was manifested by 
limitation of motion and complaints of pain; not more than 
severe limitation of motion or intervertebral disc syndrome 
was shown.

2.  An October 15, 1999 VA examination revealed that the 
veteran's service-connected lumbar spine disability is 
manifested by worsened limitation of motion, constant pain, 
and neurological symptoms; overall, the disability is shown 
to more nearly approximate pronounced intervertebral disc 
syndrome with little intermittent relief.  

3.  An October 15, 1999 VA examination revealed that the 
veteran's service-connected dorsal spine disability is 
manifested by fixation in a slight kyphotic curve and some 
pain.  

4.  After an initial, unappealed denial of service connection 
for a back disorder in June 1946, and several unsuccessful 
attempts to reopen the claim, the RO received new and 
material evidence to reopen the claim on March 13, 1993.

5.  The RO ultimately granted service connection for lumbar 
spine and thoracic spine disabilities effective March 13, 
1993.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent assigned for 
traumatic arthritis and disc disease with retrolisthesis, L2-
L3, from March 19, 1993, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5289, 
5292, 5293 (2001).

2.  The criteria for a 60 percent (but no higher) evaluation 
for traumatic arthritis and disc disease with retrolisthesis, 
L2-L3, from October 15, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5292, 5293 (2001).

3.  As the assignment of an initial 20 percent rating for the 
residuals of fracture to dorsal (thoracic), D11, was proper, 
the criteria for a higher evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5288 (2001).

4.  The criteria for an effective date earlier than March 19, 
1993, for the grant of service connection for lumbar and 
thoracic spine disabilities, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Although the claims file does not reflect that the RO has 
considered the VCAA in the adjudication of the claims for 
higher evaluation or for an effective date, the Board finds 
that the notification and development requirements of the 
VCAA and its implementing regulations have, essentially, been 
satisfied.  The record reflects that via the March 2000 
statement of the case, the RO notified the veteran and his 
representative of the applicable law and the evidentiary 
deficiencies of the veteran's claim.  The veteran has been 
afforded an opportunity to present testimony in support of 
his claims.  

Furthermore, VA has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  In connection with the claims for 
higher evaluations, the veteran has undergone examination, 
and pertinent treatment records have been associated with the 
claims.  Moreover, it appears that all existing, pertinent 
evidence identified by the veteran as relative to these 
claims has been obtained and associated with the claims 
files, and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the issues on appeal.  .  

Under these circumstances, the Board finds the veteran is not 
prejudiced by the Board's consideration of the claims for 
higher evaluations and the effective date issue on appeal, 
without first remanding these claims for explicit 
consideration of the VCAA by the RO in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
claims are ready to be considered on the merits.

I.  Entitlement to Higher Evaluations for Lumbosacral
and Thoracic Spine Disabilities

A.  Background

Evidence submitted in connection with the veteran's March 
1993 claim included a December 1977 statement from a private 
physician who had examined the veteran in November 1977 and 
offered a diagnosis of L-S (lumbosacral) discogenic disease, 
asymptomatic at present but with progressive destruction of 
L2-3 with posterior displacement of L2-3.

Private treatment records include September 1986 and 1987 
chart entries noting the veteran's complaints of back pain 
related to his work.  Diagnoses included acute lumbosacral 
spasm with lumbosacral osteoarthritic changes and low back 
strain.  

In an August 1993 statement, a private physician who had 
treated the veteran indicated that the veteran had suffered 
from back pain for "some years," and had a history of back 
injury during service.  The physician reported the veteran's 
assertion that his cervical and lumbar spine diseases are 
related to the back injury in service.  Medical records 
associated with that statement include the report of an 
August 1993 lumbar computerized tomography (CT) scan which 
revealed marked anterior-posterior (AP) dimensional and 
lateral recess stenosis at L3-L4 and L4-L5, to a lesser 
degree.  The changes were noted to be due to a combination of 
ligamentous hypertrophy, bony hypertrophy and retrolisthesis 
of the vertebral bodies.  X-ray studies conducted at that 
time revealed advanced disc degeneration with retrolisthesis 
of L2 on L3 and L3 on L4.  A vacuum phenomenon at those 
levels also was noted.  

Additional private treatment records include an April 1994 
chart extract noting the veteran's complaints of back pain 
and stiffness; however, no diagnosis was offered.  A June 
1996 chart entry noted the veteran's complaints of low back 
pain after "he did a lot of work in the woods."  The 
veteran did not request any testing, but asked for, and was 
given, a lumbosacral support.  

In an October 1998 letter, a chiropractor who had been 
treating the veteran for complaints of low back pain since 
April 1993 noted that the veteran had diagnoses of vertebral 
subluxation of L5, low back pain and vertebral subluxation of 
T1.  

Pursuant to the Board's August 1999 remand, the veteran 
underwent VA orthopedic examination in October 1999.  The 
examiner reviewed the veteran's claims file and commented on 
in-service and post-service medical records.  The veteran 
reported a history of back injury during service.  The 
veteran also reported that he had difficulty obtaining 
employment because his back was painful and he would miss 
work as a result.  The veteran's current complaints included 
daily back pain.  He reported that he used a cane to assist 
ambulation on "good" days, but would use crutches on "bad" 
days.  He reported that he wears a binder at all times, sees 
a chiropractor once or twice each month and has learned what 
to do to avoid aggravating his back.  

Physical examination revealed that the veteran could not 
stand upright to be measured appropriately.  In a standing 
position, the veteran was seen to be in 20 degrees flexion at 
the hips.  He was unable to stand in an upright neutral 
position.  In the forward flexed position, the veteran had an 
abnormal lumbar lordosis, exhibiting a flat back.  Supine 
position revealed that the inability to extend his back is 
due to the condition of his lower back.  The veteran was 
noted to be unable to lie flat on his back with his head 
unsupported because of the fixed posture of his lower back.  
Active range of motion was recorded as flexion from -20 
degrees to 30 degrees; extension to -20 degrees; lateral 
bending to 10 degrees, right, 5 degrees, left; rotation to 10 
degrees bilaterally.  The examiner noted that no true passive 
movement of the lumbosacral spine could be elicited; however, 
if the veteran supported himself he could flex lower (to 50 
degrees) but none of the flexion occurred in the lumbar spine 
itself.  The examiner noted that the thoracic spine was fixed 
in a slight kyphotic curve.  

Palpation revealed moderate tenderness throughout the back 
with moderate spasm/increased tone in the lumbar musculature, 
partially due to the abnormal fixed posture.  The veteran's 
pelvis was level while standing and there was no evidence of 
leg length discrepancy.  Neurological examination revealed, 
among other things, an absent reflexes at the knees and right 
ankle.  

The examiner offered diagnoses of traumatic and degenerative 
arthritis and disc disease with retrolisthesis of L2 on L3 as 
well as an old fracture of T-11, which was stable.  The 
examiner further noted that these conditions contribute to 
the pain described by the veteran as "unbearable."  The 
examiner also commented that the current abnormalities are 
significant.  

As noted above, in the December 1999 rating action presently 
on appeal, the RO granted service connection for traumatic 
arthritis and disc disease with retrolisthesis, L2-L3.  The 
RO assigned a 40 percent disability evaluation from March 19, 
1993, and a 60 percent evaluation, from October 27, 1999.  
Service connection also was granted, and a 20 percent 
disability evaluation assigned, for residuals of a fracture 
of the dorsal spine, from March 19, 1993.  

In a June 2000 statement offered at the veteran's request, 
the VA physician who had examined him in October 1999 noted 
that he had lost considerable range of motion between 1997 
and 1999 as a result of progression of his lower back 
condition.  The veteran's thoracic spine was also described 
as ankylosed in slight kyphosis, such that the veteran cannot 
come to a completely upright position, being fixed in 
approximately 10-15 degrees of kyphosis.  

During his September 2001 Board hearing, the veteran 
reiterated his assertions regarding the severity of his back 
disability and that he had been pursuing his claim for 
service connection for many years.  In numerous statements 
submitted in support of his claim, the veteran asserted that 
his current back complaints are related to an in-service 
injury.  He further maintained that he suffered daily pain as 
a result of that condition.  

B.  Analysis

The veteran contends that his lumbar and dorsal spine 
disabilities are more severely disabling than the current 
ratings, assigned following the initial grant of service 
connection.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

1.  Entitlement to a Higher Evaluations for Traumatic 
Arthritis and
Disc Disease with Retroliathesis, L2-L3

In the December 1999 rating action granting service 
connection for low back disability, the RO awarded a staged 
rating, assigning a 40 percent rating from March 19, 1993, 
and a 60 percent rating from October 27, 1999.  Both ratings 
were assigned pursuant to Diagnostic Code 5292-5293, 
indicating that the veteran had degenerative disc disease 
evaluated on the basis of limitation of motion.  See 
38 C.F.R. § 4.27.  

Under Diagnostic Code 5292, slight limitation of lumbar spine 
motion is assigned a 10 percent evaluation; moderate 
limitation of lumbar spine motion is assigned a 20 percent 
evaluation; and severe limitation of lumbar spine motion is 
assigned a 40 percent evaluation.

Under Diagnostic Code 5293, a 40 percent evaluation is 
assigned for severe intervertebral disc syndrome with 
recurring attacks with little intermittent relief.  The 
maximum rating of 60 percent requires findings of a 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  See also VAOPGPREC 36-97, 63 Fed. Reg. 31,262 
(1998) (holding that limitation of motion is a factor for 
consideration under Diagnostic Code 5293). 

With regard to the veteran's entitlement to a rating in 
excess of the initial 40 percent assigned from March 19, 
1993, the Board finds that the preponderance of the evidence 
is against the claim for a higher initial evaluation.  
Pertinent medical evidence associated with the claims file 
prior to the October 15, 1999 VA examination report 
(discussed in more detail below), includes private treatment 
reports reflecting the veteran's consistent complaints of 
pain due to degenerative disk problems; however, these 
records do not reflect that specific clinical findings, such 
as range of motion, were then reported.  During this time 
period, the veteran requested, and was granted, low back 
support.  The only record specific to the time period in 
question that contains specific clinical findings is an 
outpatient treatment record from the Butler VA Medical Center 
(VAMC) in 1997, in which range of motion findings were 
reported, as follows:  forward flexion to 30 degrees, 
backward extension to 15 degrees, lateral flexion to the 
right and to the left to 15 degrees; and rotation to the 
right and left 10 degrees.  Given these findings 
(particularly, when compared with standard ranges of motion 
of the low back as set forth in the October 15, 1999 
examination report), and considering the extent of functional 
loss due to pain (consistent with 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca), the RO evaluated the veteran's low back 
disability as 40 percent disabling from March 13, 1993; the 
40 percent is appropriate regardless of whether awarded on 
the basis of severe limitation of motion (under Diagnostic 
Code 5292) or severe intervertebral disc syndrome with 
intermittent relief (under Diagnostic Code 5293).  As there 
simply is no evidence to establish that between March 19, 
1993 and the October 15, 1999 examination (discussed below), 
the veteran had greater low back disability than is 
contemplated by the assigned 40 percent evaluation, the 
criteria for a higher initial evaluation for low back 
disability have not been met.  

However, VA examination of October 15, 1999 revealed greater 
disability than previously shown.  The examiner noted that 
the veteran then utilized a cane for support.  Active range 
of motion testing then revealed flexion to 30 degrees, 
extension to -20 degrees (due to fixation in a slight 
kyphotic curve of the thoracic spine), side bending to 10 
degrees on the right and 5 degrees on the left, and rotation 
to 10 degrees on the right and left.  On passive range of 
motion testing, flexion was slightly improved, to 50 degrees, 
but only with hand support on the table.  Clearly, these 
findings show greater loss of low back motion than recorded 
in 1997 (and the VA physician's June 2000 letter confirms 
this fact).  Moreover, neurological examination in October 
1999 revealed absent reflexes at the knee and ankle on the 
right.  Furthermore, palpation of the back elicited 
tenderness and muscle spasm, and the veteran then reported 
daily pain in the low back that he described as 
"unbearable."  The examiner noted that both the low back 
and thoracic spine disabilities contributed to the veteran's 
pain.  As this examination clearly revealed findings that 
support a 60 percent evaluation for pronounced disc syndrome 
with little intermittent relief, under Diagnostic Code 5293, 
the Board finds that the criteria for a 60 percent 
evaluation, from the date of the October 15, 1999 
examination, have been met.  

There is no evidence, however, that the criteria for more 
than a 60 percent evaluation have been met any time since the 
October 15, 1999 examination.  As 60 percent is the maximum 
schedular rating under Diagnostic Code 5293, the veteran can 
only be assigned a higher evaluation pursuant to another 
diagnostic code, or on an extra-schedular basis.  The only 
diagnostic codes providing for assignment of a rating in 
excess of 60 percent for low back disability are Diagnostic 
Codes 5285, for residuals of fracture of the vertebrae; and 
Diagnostic Code 5286, for complete bony fixation (ankylosis) 
of the spine.  However, there is no medical evidence 
indicating that the veteran's low back disability has 
involved fracture of any vertebra or complete ankylosis of 
the spine; hence, neither diagnostic code provides a basis 
for higher evaluation.  There also is no evidence that the 
veteran's lumbar spine disability is so exceptional or 
unusual as to render inadequate the applicable schedular 
criteria, and to warrant invocation of the procedures 
described in 38 C.F.R. § 3.321(b)(1) for assignment of a 
higher evaluation on an extra-schedular basis.  For example, 
there is no evidence that the disability under consideration, 
alone, has resulted in interference with employment beyond 
that contemplated in the assigned evaluation, or warranted 
repeated hospitalization.  See 38 C.F.R. § 3.321(b)(1). 

Accordingly, the Board finds that the criteria for a 60 
percent (but no higher) evaluation for service-connected low 
back disability, from October 15, 1999, have been met.  


2.  Entitlement to an initial evaluation in excess of 20 
percent for
the residuals of fracture to dorsal (thoracic) spine, D11

The veteran's (dorsal) thoracic spine disability has been 
assigned an initial 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5288, for favorable 
ankylosis of the dorsal spine.  Under that Diagnostic Code, a 
maximum 30 percent rating is warranted for unfavorable 
ankylosis.  

The report of VA examination in October 15, 1999, reflects 
that the veteran's thoracic spine was then fixed in a slight 
kyphotic curve, which prevents the veteran from standing in a 
completely upright position.  While, arguably, these findings 
are not clearly indicative of unfavorable ankylosis, and were 
shown sometime after the March 19, 1993 effective date of the 
grant of service connection, the RO nonetheless awarded the 
maximum 30 percent evaluation from the effective date of the 
grant of service connection-likely in consideration of the 
extent to which the veteran's thoracic spine disability 
contributes to his overall back pain.  It would thus appear 
that the extent of any additional functional loss due to 
pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, has 
been considered.  The 30 percent evaluation assigned is the 
highest assignable under Diagnostic Code 5288.

The Board also finds, however, that, given the medical 
evidence of record, no other pertinent diagnostic provides a 
basis for more than the currently assigned 30 percent 
evaluation at any point since the effective date of the grant 
of service connection for thoracic spine disability.  While 
the veteran's thoracic spine disability can, alternatively, 
be evaluated under Diagnostic Code 5285, the record does not 
document evidence that the disability is manifested by 
abnormal mobility requiring a neck brace or that the 
veteran's dorsal spine is unfavorably ankylosed to support a 
60 percent rating.  Moreover, while the disability has been 
diagnosed as a compression fracture, there is no evidence of 
demonstrable deformity such to warrant the assignment of an 
additional 10 percent pursuant to Diagnostic Code 5285 
(Note).  Further, as noted above, there is no evidence of 
complete ankylosis of the back so as to warrant assignment of 
a higher evaluation under Diagnostic Code 5286.  And, as with 
the low back, there is no indication that the veteran's 
lumbar spine disability is so exceptional or unusual as to 
render inadequate the applicable schedular criteria, and to 
warrant invocation of the procedures described in 38 C.F.R. 
§ 3.321(b)(1) for assignment of a higher evaluation on an 
extra-schedular basis.  For example, there is no evidence 
that the veteran's disability has resulted in interference 
with employment beyond that contemplated in the assigned 
evaluation, or warranted repeated hospitalization.

Thus, the criteria for an initial evaluation greater than the 
currently assigned 30 percent rating for service-connected 
thoracic spine disability have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to this issue.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Finally, the Board observes that, as the initial 30 percent 
disability rating reflects the greatest degree of disability 
shown since the March 19, 1993 effective date of the grant of 
service connection for thoracic spine disability, there is no 
basis for staged rating of that disability, pursuant to 
Fenderson.  

II.  Earlier Effective Date

In a June 1946 rating decision, the RO denied the veteran's 
original claim of service connection for a back disorder.  
Although notified of the denial in July 1946, the veteran did 
not file an appeal.  Thereafter, the veteran submitted 
additional evidence in numerous attempts to reopen the claim; 
however, the claims were denied for failure to submit new and 
material evidence by both the RO and the Board.  The last 
denial of the claim was in a December 1986 rating decision; 
the veteran was notified of the denial later in December 
1986, but did not appeal the RO's decision. 

Pertinent to the current appeal, the veteran filed an 
Application for Compensation or Pension, claiming a back 
injury was sustained in 1943, that was date-stamped as 
received at the RO on March 19, 1993.  In a March 1993 rating 
action, the RO held that new and material evidence had not 
been submitted to reopen the claim and the veteran perfected 
an appeal to the Board.  In an August 1999 decision, the 
Board found that evidence submitted since the most recent RO 
decision in December 1986 was new and material and the claim 
was reopened and remanded to the RO for further development.  
In December 1999, the RO granted service connection for 
thoracic and lumbar spine disabilities, effective March 19, 
1993.   

The veteran contends that he is entitled to an effective date 
earlier than that assigned by the RO because he has been 
pursuing a claim for service connection since he was 
discharged from service.  

Applicable statutory and regulatory provisions stipulate that 
the effective date of an award of service connection based 
upon a claim reopened after final disallowance will be the 
date of receipt of the reopened claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. §§ 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) (2000); see Lapier v. 
Brown, 5 Vet. App. 215, 216-217 (1993) (an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim.)

As noted above, service connection for back disability 
initially was denied in June 1946; as the veteran did not 
appeal that decision, it became final.  See 38 U.S.C.A. 
§ 7105.  See also 38 C.F.R. § 20.302, 20.1103.  Subsequent 
attempts to reopen the claim, either denied by the RO (and 
not appealed) or denied by the Board (but not appealed to the 
Court, or to which no other exception to finality applies), 
likewise are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1100, 20.302, 20.1103.  In order to establish service 
connection for a claimed disorder following a final 
determination, the claimant is responsible for submitting an 
application to reopen his claim with new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

While the Board has considered the veteran's assertions, and 
medical evidence that indicates that the veteran has had back 
disability since the 40's, the law and regulations governing 
effective dates-as well as that governing finality and 
reopening requirements, as set forth above-are clear and 
specific, and the Board is bound by them.  See 38 U.S.C.A. 
§ 7104.  The fact remains that the veteran's application to 
reopen his claim for service connection following the last 
prior final determination was received at the RO on March 19, 
1993.  It was that claim that the Board reopened, and that 
claim which formed the basis for the ultimate award of 
service connection for low back and thoracic spine 
disabilities.  While the veteran may well believe that an 
earlier effective date is warranted, at the time of the grant 
of service connection, there simply was no pending prior 
claim (to include the first claim denied a few years after 
service in 1946) pursuant to which service connection could 
have been granted.  Hence, March 13, 1993 is the earliest 
date from which service connection for low back and thoracic 
spine disabilities can be granted, and no earlier effective 
date can be assigned.

For the foregoing reasons, the claim for an effective date 
for the award of service connection for low back and thoracic 
spine disabilities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

An initial rating in excess of 40 percent for traumatic 
arthritis and disc disease with retrolisthesis, L2-L3, from 
March 19, 1993 through October 14, 1999 is denied.  

A 60 percent for traumatic arthritis and disc disease with 
retrolisthesis, L2-L3, from October 15, 1999, is granted.  

An initial rating in excess of 20 percent for the residuals 
of fracture to dorsal (thoracic) spine, D11, from March 19, 
1993, is denied.  

An effective date earlier than March 19, 1993, for the grant 
of service connection for thoracic and lumbar spine 
disabilities, is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

